DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
3.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

  Claims status
4.	This office action is a response to an application filed on 11/06/2019 in which claims 1-3 are pending for examination.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 11/06/2019 and 11/19/2019.

                                                            Drawings
6.	The Examiner contends that the drawings submitted on 11/06/2019 are acceptable for examination proceedings.

      Claim Objections (minor informalities)
7.	Claims 1, 2 and 3 recite acronyms such as “NIC” and “SR-IOV”; for clarity, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim (for e.g. SR-IOV=single-root Input/Output virtualization; NIC=network interface controller).

                                        Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell (US 2013/0151685 A1), hereinafter “Bursell” in view of YU et al. (US 2019/0158396 A1), hereinafter “Yu”.
Regarding claim 1, Bursell discloses a method for operating a service function chain in a networking function virtualization device (Figs. 5A-5B, virtualization environment implementing a network policy engine), comprising: 
a step a of generating at least one service function chain (Figs. 5A-5B, paragraphs [0076], [0077]; a network policy used to specify the attributes of a network) providing at least one virtual network function (Figs. 5A-5B, paragraphs [0076], [0077]; that can be created between one or more virtual machines 532), and defining traffic to which the service function chain is applied (Figs. 5A-5B, paragraphs [0076], [0077]; and/or define how network traffic can be managed).
While disclosing the whole subject matter recited in claim 1 as discussed above, Bursell implies “a step b of setting an NIC to allocate SR-IOV for the start and end of the service function chain applied to first traffic (Figs. 5A-5B, 7A-7B, paragraphs [0080], [0111]; Trusted domain 703 may communicate with the SR-IOV enabled NIC 720 via a physical function (PF) 722) ; a step c of setting a software switch to apply a flow rule for leading the first traffic to provide the intermediate step of the service function chain to the first traffic (Figs. 5A-5B, paragraph [0083]; creation of a local network between the VIF objects 532 registered with that network object); and a step in which, when the first traffic flows in, the first traffic flows to a virtual machine providing a first virtual network function of starting the service function chain through an SR-IOV port allocated to the service function chain, is forwarded to a virtual machine providing a second virtual network function provided after the first virtual network function in the service function chain through the software switch, and is carried out from a virtual machine providing a third virtual network function of ending the service function chain through the SR-IOV port allocated to the service function chain (Figs. 5A-5B, 7A-7B, paragraphs [0080], [0083], [0111])”. Yu teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Yu from the same or similar field of endeavor discloses a step b of setting an NIC to allocate SR-IOV (Fig. 2, paragraph [0049], [0053]; physical network interface card supporting SR-IOV) for the start and end of the service function chain applied to first traffic (Fig. 2, paragraphs [0049], [0053]; network ports support a network interface card virtualization capability and connected to an external physical switch of the host);
a step c of setting a software switch to apply a flow rule for leading the first traffic to provide the intermediate step of the service function chain to the first traffic (Fig. 2, paragraph [0004], [0049], [0053]; switching equipment forwards a data packet according to a media access control (MAC) table, and forwards a data packet between a physical network port, the PF, and the VF); and 
a step in which, when the first traffic flows in, the first traffic flows to a virtual machine providing a first virtual network function of starting the service function chain through an SR-IOV port allocated to the service function chain (Fig. 2, paragraphs [0004], [0059]; a network port of the network interface card is virtualized into at least one physical function (PF) and multiple virtual functions (VF) when a network interface card supporting an SR-IOV capability is used on the host), is forwarded to a virtual machine providing a second virtual network function provided after the first virtual network function in the service function chain through the software switch (Fig. 2, paragraphs [0004], [0059]; switching equipment of the first network port receives the data packet that is sent by the first virtual machine by using the VF, and performs layer 2 forwarding on the data packet according to the destination MAC address of the data packet to send the data packet to the virtual bridge by using the uplink port of the virtual bridge; virtual bridge receives the data packet, changes the destination MAC address of the data packet to a MAC address of the second virtual machine, and sends a changed data packet to the virtual network function module), and is carried out from a virtual machine providing a third virtual network function of ending the service function chain through the SR-IOV port allocated to the service function chain (Fig. 2, paragraphs [0004], [0059]; destination MAC address of the data packet is changed, so that the changed MAC address may be used in a subsequent transmission process of data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a step b of setting an NIC to allocate SR-IOV for the start and end of the service function chain applied to first traffic; a step c of setting a software switch to apply a flow rule for leading the first traffic to provide the intermediate step of the service function chain to the first traffic; and a step in which, when the first traffic flows in, the first traffic flows to a virtual machine providing a first virtual network function of starting the service function chain through an SR-IOV port allocated to the service function chain, is forwarded to a virtual machine providing a second virtual network function provided after the first virtual network function in the service function chain through the software switch, and is carried out from a virtual machine providing a third virtual network function of ending the service function chain through the SR-IOV port allocated to the service function chain” as taught by Yu, in the system of Bursell, so that it would provide processing and sending data packets between multiple virtual machines running on the same host according to the destination MAC address related to virtualization technology (Yu, paragraph [0117]).
Regarding claim 2, Bursell in view of Yu disclose the method according to claim 1.
Brusel does not explicitly disclose “a step of, when the first traffic flows in through the in-port, setting a switch provided in the NIC to be distributed to the SR-IOV allocated to the service function chain; and  a step of, when the first traffic flows in from a virtual machine connected to the SR-IOV port, providing the corresponding virtual network function and setting the virtual machine to forward the first traffic from the software switch to a virtual port generated for the virtual machine”.
However, Yu from the same or similar field of endeavor discloses a step of, when the first traffic flows in through the in-port, setting a switch provided in the NIC to be distributed to the SR-IOV allocated to the service function chain (Fig. 2, paragraphs [0049], [0053]; according to an existing SR-IOV specification, each PF may have a maximum of 64,000 VFs that are associated with the PF; after a VF is created, the VF may be directly assigned to a virtual machine on the host for use, so that the multiple virtual machines share the PCIe device by using at least one VF that is connected to the multiple virtual machines) ; and  
a step of, when the first traffic flows in from a virtual machine connected to the SR-IOV port, providing the corresponding virtual network function and setting the virtual machine to forward the first traffic from the software switch to a virtual port generated for the virtual machine (paragraph [0059]; switching equipment in the network interface card needs to send, to the virtual network function module on the VMM, the data packet from the VM1 for processing; before sending the data packet, the first virtual machine determines that a destination media access control MAC address of the to-be-sent data packet is a MAC address of the uplink port of the virtual bridge on the VMM; the first virtual machine sends the data packet to the second virtual machine by using the VF that is connected to the first virtual machine; a destination IP address carried in the data packet is an IP address of the second virtual machine, and the destination MAC address carried in the data packet is the MAC address of the uplink port of the virtual bridge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a step of, when the first traffic flows in through the in-port, setting a switch provided in the NIC to be distributed to the SR-IOV allocated to the service function chain; and  a step of, when the first traffic flows in from a virtual machine connected to the SR-IOV port, providing the corresponding virtual network function and setting the virtual machine to forward the first traffic from the software switch to a virtual port generated for the virtual machine” as taught by Yu, in the system of Bursell, so that it would provide processing and sending data packets between multiple virtual machines running on the same host according to the destination MAC address related to virtualization technology (Yu, paragraph [0117]).

Allowable Subject Matter
11.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims; and
(2) that the amendments were submitted in a formal response and after clarifying the issues related with the objection as stated above.

Prior art reference YU et al. (US 2019/0158396 A1), hereinafter “Yu” teaches after the step c (Fig. 2, paragraph [0004], [0049], [0053]; switching equipment forwards a data packet according to a media access control (MAC) table, and forwards a data packet between a physical network port, the PF, and the VF) , a step of allocating connecting the SR-IOV for inflow and the SR-IOV for carrying out (Fig. 2, paragraphs [0053], [0059]; virtual network function modules connected to internal virtual switch and external physical switch).
The prior art, however, neither explicitly teaches nor suggests “after the step c, a step of allocating SR-IOV for inflow and SR-IOV for carrying out to second traffic to which there is no need to provide the service function chain, and connecting the SR-IOV for inflow and the SR-IOV for carrying out”, as recited by claim 3.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/SITHU KO/           Primary Examiner, Art Unit 2414